 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5                                              ***
 6    ALEXANDER STEVEN KING,                              Case No. 3:18-cv-00202-RCJ-WGC
 7                                     Petitioner,
             v.                                                      ORDER
 8
      RENEE BAKER, et al.,
 9
                                     Respondents.
10

11          Good cause appearing, Respondents’ second Motion to Extend Time (ECF No. 41) is
12   GRANTED. Respondents have until November 20, 2019, to file a reply in support of the Motion
13   to Dismiss (ECF No. 30).
14          IT IS SO ORDERED.
15          DATED: this 14th day of November, 2019.
16

17
                                                         ROBERT C. JONES
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                     1
